           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

       INRE:      TURNER GRAIN MERCHANDISING INC.
                  BANKRUPTCY CASE NO. 2:14-BK-15687

K.B.X., INC.                                 CREDITOR-APPELLANT

v.                        No. 4:18-cv-839-DPM

GAVILON GRAIN, LLC                  INTERESTED PARTY-APPELLEE

M. RANDY RICE, Chapter 7
Panel Trustee                                    TRUSTEE-APPELL EE

                                ORDER
     On de novo review, the Bankruptcy Court's decision is affirmed
with one modification - a clarification about a potential future issue.
     First, the standing issue passes out of the case. K.B.X. makes
strong arguments that Gavilon Grain had no standing to ask the
Bankruptcy Court whether K.B.X.' s third-party complaint in the
Lonoke County case violated the automatic stay or interfered with
property of Turner Grain Merchandising' s bankruptcy estate. Gavilon
Grain, like K.B.X., is a creditor of that estate, with no particularized
injury beyond litigation expenses from the state court case, expenses
which are a shaky basis for a standing-satisfying injury. Kennedy v.
Ferguson, 679 F.3d 998, 1002-03 (8th Cir. 2012). The Bankruptcy Court,
though, had both the power and the duty to act on its own in these
circumstances. In re Clarke, 69 B.R. 885,889 (Bankr. E.D. Pa. 1987); In re
Elder-Beerman Stores Corp., 195 B.R. 1019, 1023 (Bankr. S.D. Ohio 1996).
And the Court called on that authority when it ruled. App. 449-51,
NQ 1-5 at 37-39. An imperfect motion by a creditor doesn't affect the
Court's inherent authority to act; and the Bankruptcy Court would
have left its duty unfulfilled if the Court had done nothing after
learning of possible interference with estate property or a potential stay
violation.   The Court had to consider the circumstances and then
decide.
     Second, K.B.X.' s tortious interference claim against Gavilon Grain
is, as the Bankruptcy Court concluded, too intertwined with the estate's
contract and equitable claims against Gavilon Grain to proceed at this
point. It's now common ground that K.B.X.' s claims for declaratory and
injunctive relief against Gavilon Grain overlap with the estate's claims
against that company.     But, K.B.X. presses, tortious interference is
different: K.B.X. must prove that Gavilon Grain failed to pay Turner
Grain Merchandising intending to harm K.B.X.; and K.B.X.' s resulting
damages could be more or less than what Gavilon Grain allegedly owes
the estate. This Court respectfully disagrees. As the Bankruptcy Court
saw, there's not enough daylight here to allow K. B.X. to move forward.
The premise of K. B.X.' s tort claim is Gavilon Grain's breach of its
contracts with Turner Grain Merchandising.         That breach claim-
everyone agrees- is the estate's property. The trustee is pursuing that

                                  -2-
claim in arbitration. And K.B.X.' s pursuit of the tort threatens the
trustee's pursuit of the breach. The main threat is from inconsistent
results and preclusion tangles.           Notwithstanding the differences
between K. B.X.' s tort claim and the estate's breach claim, the
substantial overlap between these claims against Gavilon Grain
requires that the estate's claim be resolved first. National American
Insurance Co. v. Ruppert Landscaping Co., Inc., 187 F.3d 439, 441 (4th Cir.
1999). Any other process risks impairing the property of the estate.
     Third, the modification. Whether K.B.X. is entitled to equitable
tolling of the limitations period for its claims for declaratory relief,
injunctive relief, and tortious interference remains an open question. If
this question arises in due course, it should be answered by revisiting
all the circumstances presented and the applicable law.

                                *     *      *
     The Bankruptcy Court's decision, NQ 859 in No. 2:14-bk-15687, is
affirmed as modified.
     So Ordered.

                                                           >
                                    D.P. Marshall Jr.
                                    United States District Judge
                                      / §"   ,vt"."7   :).0 I 'I




                                    -3-
